IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30159
                         Conference Calendar



JOHN V. WILLIAMS, JR.,

                                          Plaintiff-Appellant,

versus

RICHARD L. STALDER, Secretary, Department of Public
Safety and Corrections; DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS; OFFICE OF CORRECTIONS SERVICE; BOARD OF
PAROLES,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 99-CV-945-C
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     John V. Williams, Jr. (#105895), a state prisoner, has

appealed the district court's judgment dismissing his civil

rights complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii),

& (iii).   Williams's brief presents argument regarding the merits

of his constitutional claims only.   Williams also argues that the

district court improperly resolved disputed issues of fact in

dismissing the complaint.   For reasons stated by the magistrate



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-30159
                                -2-

judge and adopted by the district court, we DISMISS the appeal as

FRIVOLOUS.   5th Cir. R. 42.2.

     The district court’s dismissal of Williams’s complaint and

this court’s dismissal of his appeal as frivolous count as two

“strikes” for purposes of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   Williams is

CAUTIONED that if he accumulates three “strikes” under § 1915(g),

he will not be permitted to proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED.